The judgment of the court was pronounced by
Rost, J.
In 1,818, Francois Hebert, being then a married man, was interdicted by a judgment of the Court of Probates. Joseph Hebert, his brother, was appointed his curator, and caused a judicial sale of all his property to be made. No opposition was ever made to the proceedings, nor to the sale of the property by the wife of Francois Hebert, by himself, or by any of his relations. In 1844, he died, and the plaintiff was appointed administrator of his succession. Soon after Joseph Hébertalso died, and the defendant is the administrator of his succession. The plaintiff sues him in that capacity to annul the judgment of interdiction, on the ground that Francois Hébert was not cited, *147that be was not represented in the proceedings, and that the evidence on'which the judgment was rendered was received ex parte. The judgment in the court below was for the defendant, and the plaintiff appealed.
We take the curatorship of minors-and persons insane-tobe a personal trust, which does not descend to the -legal representatives of -the -curator after h¡3 death. His succession is liable for all damages resulting from maladministration; but we are not prepared-to say that his administrator has capacity'to stand in judgment in a case like this. If he had capacity, we could not, under the rules of evidence by which the courts of this State have been governed ever since the country-became an integral part of the United States, annul, at this jate day, an executed judgment .on the grounds alleged. Tagiaseo et al. v. Molinari’s Heirs, 9 La. 512.
The only evidence of the want-of citation and appearance Is that, no record evidence of these-facts can now be found in the office where it should have been preserved. We have said,iin similar cases, that, in-consequence of the notorious want of care in the preservation of public records -in the country parishes, evidence of this description, -when applied to -ancient proceedings, raises but a remote presumption, -which we-would hold to be subordinate to the violent legal presumption that, the judge before whom those proceedings were had did his duty. Gibson v. Foster and Reese, 2 Ann. Rep. 503.
After twenty years, the-presumption -is made in favor of every judicial tribunal acting within its jurisdiction, that all persons concerned ,had due notice of its proceedings. 1 Greenleaf, Evid. no. 19. Brown v. Mood, 17 Mass. 68. The judgment -in this case was executed .nearly thirty years ago, in presence of the party interdicted, his wife and his relations, without opposition of any kind. The purchasers of the property sold under it have paid for it in good faith; and it is our duty to presume, against mere probabilities, that the law was complied with .in its rendition, if not strictly,in form, at least in substance.

■Judgment affirmed.